Opinion by
Mb. Justice Fell,
The assignments of error to be considered all relate to the exclusion of testimony. The action was to recover for work done in drilling a well, which was abandoned before completion because of the breaking of the casing at a depth of about one thousand feet. It was conceded that the contract was an entire one, and that the plaintiffs were bound to show full performance or facts which would relieve them from it. The casing was furnished by the defendant, and at the trial the real question was whether the plaintiffs had assumed the duty of inspecting it, or were required only to use it as furnished to them. This was to be determined from the contract, and the dispute was as to its terms. The plaintiffs alleged that the only contract was a verbal one, to furnish the labor at a fixed price per foot. They had before drilled two wells for the defendants under written contracts which required them to inspect the casing furnished and, if any defects were found therein, to notify the defendants, and which provided that a failure on their part to inspect the casing or to report defects therein made them responsible for any mishap resulting from its insufficient strength. *43The defendants claimed that the contract in question embodied all the terms of the prior contracts, and that it was the understanding that it was to be reduced to writing and signed by the parties.
The contract was made by Mr. McCay, one of the plaintiffs, and Mr. BleaHey, who represented the defendants. Each of these persons had testified as to his recollection of the terms agreed upon, and there was a square conflict in their testimony. Mr. Akin testified that he had been informed of the terms of the contract made by his partner; that it was a contract which imposed no duty of inspection upon them, and that he had signed for his firm the written contracts under which they had drilled the other two wells, and was familiar with their provisions. These, he had said, were unusual; that wells were usually drilled under verbal contracts, which fixed only the price to be paid, and that the details were governed by the well understood usage of the business, and that in drilling or having drilled for him some two hundred wells the only written contracts which he had ever seen were the two between his firm and the defendants.
The defendants’ bookkeeper was then called, and offers were made to prove by him that by direction of Mr. Bleakley he had prepared a written contract, and told Mr. Akin that he “ had another of those contracts to be signed,” and that Mr. Akin had promised to sign it. These offers were in different forms. One of them was defective in not definitely fixing the time of the alleged conversation, and none of them clearly presented to the court the purpose for which we think the testimony should have been received. The terms of the contract could not be proved in this way, as Mr. Akin had not seen the writing; but as tending to show that he knew that something more than the price had been agreed upon, and that there was to be a special contract in writing, this testimony was admissible as affecting his credibility, and as corroborating the testimony produced by the defendants.
The second and third assignments of error are sustained, and the judgment is reversed with a venire facias de novo.